Citation Nr: 1107106	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-46 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2010 rating decision in which the RO, inter alia, denied 
the Veteran's claim for a TDIU.  In October 2010, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in November 2010, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in November 2010.

In January 2011, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is also of record.  

In January 2011, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for total 
left knee replacement (rated as 60 percent disabling), arthritis 
of the right knee (rated as 10 percent disabling), and 
subluxation of the right knee (rated as 10 percent disabling).

3.  While the Veteran's service-connected disabilities meet the 
percentage requirements for award of a schedular TDIU, these 
disabilities have not been shown to prevent him from obtaining or 
retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

This appeal involves a claim for a TDIU, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to the assignment of disability ratings, 
as well as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2010 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate a claim for a TDIU, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This letter 
also requested that the appellant submit any evidence in his 
possession pertinent to the claim, consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect.  The letter also 
provided the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The May 
2010 RO rating decision reflects the initial adjudication of the 
claim after issuance of the April 2010 letter.  Hence, the April 
2010 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the VCAA's 
timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the appeal.  Pertinent medical evidence associated with the 
claims file consists of VA and private treatment records, and the 
report of a May 2010 VA examination.  Also of record and 
considered in connection with the appeal is the transcript of the 
Veteran's January 2011 Board hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with this claim is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

In this case, the Veteran meets the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for award of a 
schedular TDIU, as service connection is in effect for a total 
left knee replacement, rated as 60 percent disabled; arthritis of 
the right knee, rated as 10 percent disabling; and subluxation of 
the right knee, rating as 10 percent disabling.  The Veteran has 
a combined disability rating of 80 percent.  Thus, the remaining 
question is whether the Veteran's service-connected disabilities, 
in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted.

Initially, the Board recognizes that the Veteran, who is 78 years 
old, has not been employed at any time pertinent to this appeal.  
However, as indicated above, unemployed does not mean 
unemployable.

On his April 2010 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he last worked in 1999 as an equipment operator 
for an asphalt business.  The Veteran noted that he had worked 
with the same company since 1960.  He denied leaving his last job 
due to his disability, and he had not tried to obtain employment 
since he became too disabled to work.  He indicated that he had 
completed 2 years of high school education.

In May 2010, New Enterprise Stone and Lime indicated (via VA Form 
21-4192) that the Veteran worked there from April 1961 to July 
1998.  It was noted that the Veteran worked 50 hours per week and 
retired in 1998.  No reference to any disability was made.

VA treatment and private hospital records reflect evaluation of 
and treatment for the Veteran's knee disabilities (including 
total knee replacement surgery); however, none of these records 
discuss the Veteran's employability.

The Veteran was afforded a VA examination in May 2010.  At that 
time, the Veteran told the examiner that he did not miss any work 
because of his knees (when he was employed), except for when he 
had knee surgery, and he denied his knees were the reason he 
retired.  The examiner noted that the Veteran had knee 
replacement surgery on both of his knees.  The physician opined 
that there were no medical issues that would prevent sedentary 
employment.  The examiner provided a rationale for his opinion, 
stating that the Veteran's complaints were mostly related to his 
right knee, which was a new total knee replacement.  

During the January 2011 Board hearing, the Veteran testified that 
he had stopped working in 1998 due to his knee disability.  
However, the Veteran did admit that he had worked for the same 
company for 38 years and he was eligible for retirement at the 
time he stopped working.  The Veteran stated that it was 
difficult for him to remain seated for a significant period of 
time because his knees would stiffen.  The Veteran also noted 
that he was still able to complete some yard work; however, it 
took him longer to accomplish.

Unfortunately, in this case, there is no competent, objective 
evidence or opinion that any of the Veteran's service-connected 
disabilities-either individually or in concert-preclude 
substantially gainful employment.  In fact, in the only competent 
opinion to address the Veteran's employability, the May 2010 VA 
examiner opined that the Veteran was capable of sedentary 
employment.  The Board notes that the examiner rendered this 
opinion after thoroughly reviewing the claims file and medical 
records and examining the Veteran, and provided a stated 
rationale.  Thus, the Board accepts this opinion as probative 
evidence on the employability question. Significantly, neither 
the Veteran nor his representative has provided or identified any 
evidence or opinion even suggesting that the Veteran is rendered 
totally unemployable due to service connected disability/ies.

In addition to objective evidence, the Board  has considered the 
Veteran's oral and written assertions, as well as those advanced 
by his representative, on his behalf.; however, these assertions, 
alone, provide no basis for allowance of the claim.  To whatever 
extent the Veteran and his representative attempt to establish 
the Veteran's entitlement to a TDIU on the basis of lay 
assertions, alone, the Board emphasizes that neither individual 
is shown to possess expertise in medical or vocational matters 
(see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. 
Brown, 10 Vet. App. 183, 186 (1997)), and such assertions are not 
supported objectively.  As noted, the only medical opinion to 
address the Veteran's employability-that of the May 2010 VA 
examiner-is adverse to the claim.  Moreover, the May 2010 
statement from the Veteran's employer does not indicate that any 
of the Veteran's service-connected disabilities interfered with 
his work or were in any way a factor in his retirement.  

Even considering the Veteran's assertions as to the reason he 
stopped working to discern whether any further development of the 
claim is warranted, the Board points out that the Veteran's 
assertions have not be consistent in this regard.  While, during 
the January 2011 Board hearing, the Veteran stated that he 
retired due to his knee disabilities, in previous statements to 
the RO, the Veteran did not report that his knee disabilities 
were the reason he retired.  Also, during VA examination in May 
2010, the Veteran again noted that his knee disabilities were not 
a factor in his decision to retire.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


